FILED
                             NOT FOR PUBLICATION                            MAR 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 EVA M. KEISER,                                  Nos. 08-15423
                                                      08-16078
               Plaintiff - Appellant,
                                                 D.C. No. 05-CV-02310-MJJ
   v.

 LAKE COUNTY SUPERIOR COURT,                     MEMORANDUM *
 employer and a government entity; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                     Martin J. Jenkins, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Eva M. Keiser appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging wrongful termination of her employment with

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
the Lake County Superior Court in violation of state and federal law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal of an action for failure to state a claim, Cholla Ready Mix, Inc. v. Civish,

382 F.3d 969, 973 (9th Cir. 2004), and grant of summary judgment, Davis v. Yageo

Corp., 481 F.3d 661, 673 (9th Cir. 2007). We review for abuse of discretion the

district court’s dismissal for failure to prosecute. Ferdik v. Bonzelet, 963 F.2d
1258, 1260 (9th Cir. 1992). We affirm.

       The district court properly dismissed Keiser’s intentional misrepresentation

claim because defendants enjoyed governmental immunity for exercising their

discretion regarding personnel decisions. See Cal. Gov. Code § 820.2 (“[A] public

employee is not liable for an injury resulting from his act or omission where the act

or omission was the result of the exercise of the discretion vested in him, whether

or not such discretion be abused.”); Cal. Gov. Code § 815.2(b) (“[A] public entity

is not liable for an injury resulting from an act or omission of an employee of the

public entity where the employee is immune from liability.”)

       The district court properly granted summary judgment on Keiser’s due

process claims because she failed to raise a triable issue as to whether she was

provided with adequate due process prior or subsequent to her termination. See

Cleveland Bd. of Ed. v. Louderville, 470 U.S. 532, 546 (1985) (pre-deprivation due


EN/Research                                2                                    08-15423
process rights entitle certain public employees to notice and opportunity to be

heard); see also Cal. Gov. Code § 71650(d)(2) (provisions of Trial Court

Employment Protection and Governance Act do not apply to “confidential

employees”).

       The district court did not abuse its discretion by dismissing the claims

against the remaining defendant for failure to prosecute in light of Keiser’s

unpreparedness to proceed at trial, the resulting prejudice to defendant, and the

court’s need to manage its docket. See Ferdik, 963 F.2d at 1260-61.

       We do not review any determinations of the district court regarding which

Kaiser failed to develop argument on appeal. See Acosta-Huerta v. Estelle, 7 F.3d
139, 144 (9th Cir. 1992) (issues raised in pro se litigant’s brief but not supported

by argument are deemed waived).

       Keiser’s remaining contentions are unpersuasive.

       AFFIRMED.




EN/Research                                3                                      08-15423